Case 1:20-cv-02348-DLF Document 1-1 Filed 08/25/20 Page 1 of 2

Exhibit A
Case 1:20-cv-02348-DLF Document 1-1 Filed 08/25/20 Page 2 of 2

U.S. Department of Homeland Security
US. Citizenship and Immigration Services
National Records Center

P.O. Box 648010

Lee's Summit, MO 64064-8010

eee US. Citizenship
October 23, 2019 Res) and Immigration
“Se ~=—s Services
Pilla Cleveland COW2019501450
1234 Massachusetts Avenue NW
#1019

Washington, DC 20005

Dear Ella Cleveland:

We received your request for information relating to TRIG and RAIO training guides.
You specifically requested:

1. USCIS BASIC Instructor Guide on TRIG, [Nov. 2015]

2. USCIS TRIG Training PowerPoint, Course 234, [Mar. 21, 2017]

3. USCIS TRIG Instructor Guide, versions dated May 2017 and Mar. 2017

4. USCIS TRIG Participant Guide, versions dated May 2017 and Mar. 2017

5. TRIG Exemptions-Group-Based Exemptions/Situational Exemptions (officer training manual or "TRIG
Exemptions")

6. USCIS RAIO Office Training- Combined Training Manual on National Security, Oct. 26, 2015.

We received the referral forwarded to our office, originating from the DHS Privacy Office (Case Number
2020-HQFO-00031) which contained records under the purview of USCIS.

This office received your request on October 18, 2019.
We may need to contact you at a later date about the nature of your request.

Your request is being handled under the provisions of the Freedom of Information Act (5 U.S.C. § 552). It
has been assigned the following control number: COW2019501450. Please cite this number in all future
correspondence about your request.

We respond to requests on a first-in, first-out basis and on a multi-track system. Your request has been
placed in the simple track (Track 1).

Consistent with 6 C.F.R. § 5.5(a) of the Department of Homeland Security (DHS) FOIA regulations,
USCIS processes FOIA requests according to their order of receipt. Although USCIS’ goal is to respond
within 20 business days of receipt of your request, FOIA does permit a 10-day extension of this time
period in certain circumstances. Due to the increasing number of FOIA requests received by this office,
we may encounter some delay in processing your request. Additionally, due to the scope and natureof \ \
your request, USCIS will need to locate, compile, and review responsive records from multiple offices,
both at headquarters and in the field. USCIS may also need to consult with another agency or other
component of the Department of Homeland Security that have a substantial interest in the responsive
information. Due to these unusual circumstances, USCIS will invoke a 10-day extension for your request
pursuant to 5 U.S.C. § 552(a)(6)(B). Please contact our office if you would like to limit the scope of your
request or to agree on a different timetable for the processing of your request. We will make every effort
to comply with your request in a timely manner.

www.uscis.gov
